                        81,7('67$7(6',675,&7&2857
                :(67(51',675,&72)7(11(66((
                      ($67(51',9,6,21


                                                                          






    KEOYNA WHITE,                              JUDGMENT IN A CIVIL CASE

          Plaintiff,

    vs.

    TRANSPORT CORPORATION OF                   CASE NO: 18-1072-STA-egb
    AMERICA, INC., d/b/a
    TRANSPORT AMERICA, ET AL.,

          Defendants.



    DECISION BY COURT. This action came to consideration before the
    Court. The issues have been considered and a decision has been
    rendered.


    IT IS SO ORDERED AND ADJUDGED that in accordance with the
    Stipulation of Dismissal entered on January 7, 2019, this cause
    is hereby DISMISSED with prejudice.




                                               APPROVED:


    s/ S. Thomas Anderson
    CHIEF JUDGE UNITED STATES DISTRICT COURT
    DATE: 1/7/2019                      THOMAS M. GOULD
                                        Clerk of Court

                                               s/Maurice B. BRYSON
                                        (By)    Deputy Clerk
